 1   NICHOLAS A. TRUTANICH, NV No. 13644
     United States Attorney
 2   BLAINE T. WELSH
     Chief, Civil Division
 3   District of Nevada

 4   ELLINOR R. CODER
        Special Assistant United States Attorney
 5      Social Security Administration
        160 Spear St., Suite 800
 6      San Francisco, CA 94105
        Telephone: (415) 977-8955
 7      Facsimile: (415) 744-0134
        Email: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant

 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
12   HEIDI M. JOHNSON,                               ) Case No.: 2:18-cv-02043-JCM-VCF
                                                     )
13                  Plaintiff,                       )
                                                     )       UNOPPOSED MOTION FOR
14          vs.                                      )           EXTENSION OF TIME
                                                     )              (FIRST REQUEST)
15   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
16                                                   )
                    Defendant.                       )
17                                                   )
18
             Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”),
19
     respectfully requests that the Court extend the time for Defendant to file her response to
20
     Plaintiff’s Motion for Remand, due on March 4, 2019, by 30 days, through and including April
21
     3, 2019. This is Defendant’s first request for an extension of time.
22
            The instant request is not intended to cause delay and is necessary because this matter is
23
     being re-assigned to a different attorney at the Office of the General Counsel.
24
            Counsel for Defendant conferred with Plaintiff’s counsel on February 28, 2019, and
25
     Plaintiff’s counsel has no opposition to this motion.
26
                                                     -1-
27
 1        Respectfully submitted this 4th day of March 2019.

 2                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 3
                                              //s// Ellinor R. Coder
 4                                            ELLINOR R. CODER
 5                                            Special Assistant United States Attorney

 6
 7   IT IS SO ORDERED:

 8
 9   DATED: 3-4-2019
10                                            HON. CAM FERENBACH
11                                            UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                -2-
27
 1                                  CERTIFICATE OF SERVICE

 2   I, Ellinor R. Coder, certify that the following individual was served with a copy of the
     UNOPPOSED MOTION FOR EXTENSION OF TIME on the date and via the method of
 3   service identified below:

 4   CM/ECF:
 5   Joshua R. Harris
     Richard Harris Law Firm
 6   801 South Fourth Street
 7   Las Vegas, NV 89101
     Tel: (702) 444-4444
 8   Fax: (702) 444-4455
     E-Mail: Josh@RichardHarrisLaw.com
 9
     Dated this 4th day of March 2019.
10
                                                 //s// Ellinor R. Coder
11                                               ELLINOR R. CODER
                                                 Special Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   -3-
27
